IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50211
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

INES JIMENEZ-LOPEZ,
also known as Letecia Herrera Hernandez,
also known as Leticia Herrera Hernandez,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. MO-00-CR-51-1
                       --------------------
                         October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ines Jimenez-Lopez appeals the 84-month term of imprisonment

imposed following her guilty plea conviction of being found in

the United States after removal in violation of 8 U.S.C. § 1326.

Jimenez-Lopez contends that 8 U.S.C. § 1326(a) and 8 U.S.C.

§ 1326(b)(2) define separate offenses.   She argues that the

aggravated felony conviction that resulted in her increased

sentence was an element of the offense under 8 U.S.C.

§ 1326(b)(2) that should have been alleged in her indictment.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                         No. 01-50211
                               -2-

Jimenez-Lopez notes that she pleaded guilty to an indictment

which recited only facts and elements supporting a charge of

simple reentry under 8 U.S.C. § 1326(a), and argues that her

sentence exceeds the two-year maximum term of imprisonment which

may be imposed for that offense.    Jimenez-Lopez acknowledges that

her argument is foreclosed by the Supreme Court’s decision in

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but

seeks to preserve the issue for Supreme Court review in light of

the decision in Apprendi v. New Jersey, 530 U.S. 466 (2000).

     Apprendi did not overrule Almendarez-Torres.    See Apprendi,

530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001).    Jimenez-

Lopez’s argument is foreclosed.    The judgment of the district

court is AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.   In its motion, the Government asks

that the judgment of the district court be affirmed and that an

appellee’s brief not be required.    The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.